DETAILED ACTION
Claims 1-24 are pending.  Claims 1-24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Lahiri1, Ganesh2, Micucci3, and Uppala4.

Lahiri teaches un compressed database rows and columns (Paragraph [0023]).  Lahiri further teaches a column domain dictionary compression (Paragraph [0020]).  Lahiri further teaches database metadata that defines database objects (Paragraph [0015]).

Ganesh teaches a compression unit metadata that describes the organization of the data within column-oriented storage (Paragraph [0031]).

Micucci teaches requesting an external user’s User ID and a group table storing the group data (Paragraph [0395]).

Uppala teaches a client or application sending a request to process a query such as an SQL query (Paragraph [0066]).

In view of the arguments filed on 07/29/2022 and after a further review of the prior art of record, it is clear that the prior art of record cannot be combined in such a way that it would have been obvious to one of ordinary skill in the art to teach the following limitations:
“generating, by the application server from one or more uncompressed columnar values received with the request for the data storing operation, one or more compressed columnar values by applying one or more columnar compression methods specified in the columnar compression metadata, wherein a database statement is generated by the application server based on the request generated by the user device; wherein the database statement is specified with the one or more compressed columnar values generated from the one or more uncompressed columnar values received with the request generated by the user device; wherein the database statement is sent by the application server to the database server;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                         
/Belix M Ortiz Ditren/               Primary Examiner, Art Unit 2164                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2013/0060780
        2 Patent Application Publication No. 2011/0029569
        3 Patent Application Publication No. 2013/0173798
        4 Patent Application Publication No. 2007/0143274